 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
   JEANETTE LOPEZ, an individual on
11 behalf                                      Case No.: CV 18-5149-DMG (JPRx)
          of herself and as guardian ad
12 litem for F.G., a minor,                    ORDER DISMISSING ENTIRE
                                               ACTION WITH PREJUDICE [41]
13               Plaintiffs,

14         v.
15 DOLLAR TREE STORES, INC., a
   California Corporation, and DOES 1
16 through 50, inclusive,
17               Defendants.
18
19         Pursuant to the stipulation entered into between Plaintiff Jeanette Lopez, an
20 individual on behalf of herself and as guardian ad litem for F.G., a minor, and
21 Defendant Dollar Tree Stores, Inc., and for good cause appearing, the Court
22 ORDERS that all claims for relief in the above-captioned action brought by Plaintiffs
23 are hereby dismissed in their entirety and with prejudice. The parties shall bear their
24 own costs and attorney’s fees.
25 IT IS SO ORDERED.
26
27 DATED: August 2, 2019                          ________________________________
                                                  DOLLY M. GEE
28                                                UNITED STATES DISTRICT JUDGE
